PER CURIAM.
We treat the petition for writ of error coram nobis filed in this Court as both a notice of appeal of the trial court’s order denying defendant’s petition for writ of error coram nobis and as the defendant’s brief. We find that the trial court properly treated the petition filed below as a motion seeking relief under Rule 3.850, see Wood v. State, 750 So.2d 592 (Fla.1999), and summarily denied it pursuant to Hernandez v. State, 61 So.3d 1144 (Fla. 3d DCA 2011), approved, — So.3d-(Fla.2012). See Chaidez v. United States, — U.S.-, 133 S.Ct. 1103, 185 L.Ed.2d 149 (U.S. 2013).
Affirmed.